DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 20, 2021 cancelled no claims.  Claims 1-2, 5-6, 9-10, 13-14, and 17-18 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 herein are directed to a system, a method and a computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
receiving a digital advertising request that identifies a customer and a first item; 
obtaining order data for a plurality of orders previously placed by the customer, wherein each order of the plurality of orders comprises at least one item and a purchase date; 
determining at least one item category corresponding to the first item;
determining a first brand associated with the at least one item category that corresponds to the first item;
determining, from the order data  of the previously placed plurality of orders, one or more orders that include at least one item that corresponds to the determined first brand and the determined at least one item category; 
applying an algorithm to the one or more orders of the plurality of orders that include the at least one item that corresponds to the determined first brand and the determined at least one item category; 
determining a first brand affinity score for the first brand based on the application of the algorithm to the one or more orders that include the at least one item for the determined first brand and the determined at least one item category; 
generating customer brand advertisement identification (ID) data identifying at least one brand of items based at least on the first brand affinity score; and 
transmit the customer brand advertisement ID data in response to the digital advertising request. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because it merely gathers data, analyzes the data, determines results, generates tailored content based on the results and transmits i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a computing device; a database; a machine learning process. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device; a database; a machine learning process to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_,  Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from figure 1; paragraphs 17-19 and 22 of the applicant’s specification which discloses that the computing device and database are general purpose computers and at least page 7, lines 23-29 of Langley et al. (“Approaches to Machine Learning”, Journal of the American Society for Information Science, February 16, 1984, pgs 1-28) that discloses that machine learning processes are old and well known); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: receiving a digital advertising request that identifies a customer and a first item; and transmitting the customer brand advertisement ID data in response to the digital advertising request.  Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
The dependent claims 2-8; 10-16 and 18-20 appear to merely further limit the abstract idea by further limiting the data in the item category and order data that is obtained and the order data used in the machine learning algorithm (Claims 2, 10 and 18); the data used in determining the brand affinity score (Claims 3, 11 and 19); the data used in the generation of customer brand advertisement identification data (Claims 4, 8, 12, 16 and 20); the type of algorithm used by the machine learning process  (Claims 5 and 13);  and the weighting of the order data and its use in the machine learning process (Claims 6-7 and 14-15), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes) and does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, thus are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=No). and therefore only limit the application of the abstract idea, and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landau et al. (PGPUB: 2008/0270398) in view of Reichert (PGPUB: 2015/0278849).

Claims 1, 9 and 17: Landau discloses a system, a method, and a non-transitory computer readable medium comprising: 
a computing device communicatively coupled to a database (Paragraph 65) and configured to:
receive a digital advertising request that identifies a customer and a first item (Paragraph 42:  customer selecting a link to or enters a search for a product and has a cookie identifying the customer (a digital advertising request that identifies a customer and a first item); 43: when the customer identity is provided the selection of a link or entering of a search for a product the results are tailor the presentation to the customer as well as the product (digital advertising request that identifies a customer and a first item); and 75: server receives a customer product inquiry and customer identification (digital advertising request that identifies a customer and a first item. The examiner notes that such link selection and/or searching is considered to be browsing. 133-134: customer browse events for a customer (digital advertising requests) are logged and include the product ID and customer ID.);
obtain, from the database, order data for a plurality of orders previously placed by the customer, wherein each order of the plurality of orders comprises at least one item and a purchase date (Paragraph 45: the system analyzes order data of registered customers to derive relationships between product purchased by the same customer; 72: describes how a product purchase count based on previous orders is done; 140-145: item purchase 182 top N products, brands and categories are tracked for each user and sortable based on purchase date and have descriptors such as product_id and last_purchase using a timestamp; 134 shows a timestamp which includes both a purchase date and a purchase time);
determine at least one item category corresponding to the first item; and determine a first brand associated with the at least one item category that corresponds to the first item (Paragraph 42 - when the customer identity is provided the selection of a link or entering of a search for a product the results are tailor the presentation to the customer as well as the product by the affinity engine; 41 – products are segmented into categories; products include a catalog of products (Product A, Product B, . . . ); the products have been determined to fall into several categories, types or segments, where for example Products A, B, E and F are in a first segment; Products C, D and G are in a second segment; Product H is in a third segment; and Product I is in a fourth segment 73-74: describes how products of the retailer are organized into a hierarchical product ”tree” with branches of the tree being associates with products within a category or segment of products belonging to that branch and stored in a database; 76: catalog or inventory of products have affinity relationships; 62: affinity as determined by the present affinity engine and associated components can be calculated for several scenarios: for example, product-to-product affinity, product-to-segment affinity, segment-to-segment affinity; within each of these scenarios, the affinities can be 82: product to item affinities include brand affinities; 86: look-up tables can be used for determining such affinities; 140: brand IDs are found by looking up the “brand” property of the product in the catalog for use in “brand affinity” calculations);
determine, from the order data of the previously placed plurality of orders, one or more orders that include at least one item that corresponds to the determined first brand and the determined at least one item category. (Paragraph 45: the system analyzes order data of registered customers to derive relationships between product purchased by the same customer; 69: customer known frequently buy a given brand of products, then the online retailer using the affinity engine can place advertisement, determine recommendations, and generate cross-selling opportunities based on this affinity; 72: order history including products different SKU’s that are related; 182 top N products, brands and categories are tracked for each user; 140 and 142-143: for each line item of purchase data the processor identifies both category and brand; 62: affinity as determined by the present affinity engine and associated components can be calculated for product-to-segment affinity; within this scenarios, the affinities can be quantitatively compared to determine a better or best affinity and include brand-based affinities);
apply a machine learning process to the one or more orders that include the at least one item that correspond to the determined first brand and the 
Landau discloses using a statistical model to the order data for any order of the plurality of orders that includes at least one item for the first brand and the determined at least one item category; and determine a first brand affinity score for the first brand based on the application of the statistical model to the order data for any order of the plurality of orders that includes the at least one item for the first brand and the determined at least one item category in at least paragraph 56; 61-62; 69; 82; 85 and 92.  
Landau does not specifically state that the statistical model uses a machine learning process.  
However, the analogous art of Reichert discloses that it is well-known for a statistical model to use a machine learning process that includes training data (including weights) and actual data for training a machine learning algorithm such as a support vector machine, a k-nearest neighbor procedure, a decision tree procedure, a random forest procedure, an artificial neural network procedure, a tensor density procedure, a regression technique, and/or a hidden Markov model procedure that is used in determining affinities in at least paragraphs 10-12 and 50-58. 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have used a machine learning 
generate customer brand advertisement identification (ID) data identifying at least one brand of items based at least on the first brand affinity score (Note: the applicant’s specification indicates a customer brand advertisement identification (ID) merely identifies a brand to digitally advertise; Landau: Paragraph 60-62: the affinity engine determines what specific product promotions to offer, cross-selling packages, customer recommendations based on affinities including brand-based affinities; 69: If a customer is known to frequently buy a given brand of products, then the online retailer using the present affinity engine can place advertisements, determine recommendations, and generate cross-selling opportunities based on this affinity (brand advertisement identification based on affinity score). So for example, when the customer returns to the site, the site can present the customer with one or more popular choices from this brand as an invitation to the customer to buy more products from the site (specific product 82: affinity of a customer to an item can be based on a brand affinity; and 140: brand IDs are found by looking up the “brand” property of the product in the catalog for use in “brand affinity” calculations); 
transmit the customer brand advertisement ID data in response to the digital advertising request (Landau: Paragraph 60-62: the affinity engine determines what specific product promotions to offer, cross-selling packages, customer recommendations based on affinities including brand-based affinities; 69: If a customer is known to frequently buy a given brand of products, then the online retailer using the present affinity engine can place advertisements, determine recommendations, and generate cross-selling opportunities based on this affinity. So for example, when the customer returns to the site, the site can present the customer with one or more popular choices from this brand as an invitation to the customer to buy more products from the site).

Claim 2, 10 and 18: Landau and Reichert disclose the system of claim 1, the method of claim 9 and the non-transitory computer readable medium of claim 17, wherein the computing device is configured to apply a machine learning process to the order data for any order of the plurality of orders that includes at least one item for the second brand, wherein the at least one item category obtained from the database further identifies a second brand. (Landau: Paragraph 72, 73, 140-143; 146; 182)

Landau: Paragraph 56; 61; 62; 69; and 82)

Claims 4, 12 and 20: Landau and Reichert disclose the system of claim 3 and the method of claim 11 and the non-transitory computer readable medium of claim 17, wherein the computing device is configured to generate the customer brand advertisement ID data based at least on the first brand affinity score and the second brand affinity score. (Landau: Paragraph 60-62; 69; 82; and 140)

Claims 5 and 13: Landau and Reichert disclose the system of claim 4 and the method of claim 9, the machine learning process applied to the order data for any order of the plurality of orders that includes the at least one item for the first brand and the at least one item category is at least one of ridge regression, support vector regression using a linear kernel, random forest, and XGBoost. (Reichert: Paragraph 10-12 and 50-58)

Claims 6 and 14: Landau and Reichert disclose the system of claim 1 and the method of claim 10, wherein the computing device is configured to: apply at least one weight to the order data for any order of the plurality of orders that includes the Landau: Paragraphs 62, 82; 88; 114; and 122 Reichert: Paragraph 10-12 and 50-58)

Claims 7 and 15: Landau and Reichert disclose the system of claim 6 and the method of claim 14, wherein the computing device is further configured to determine the at least one weight based on training the machine learning process with a plurality of weights applied to test data. (Reichert: Paragraph 10-12 and 50-58)

Claims 8 and 16: Landau and Reichert disclose the system of claim 1 and the method of claim 9, wherein generating the customer brand advertisement ID data is further based on an advertising price associated with the first brand. (Landau: Paragraph 60-62; 69; 82; and 140)

Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive. 
With regard to the 35 USC 103 rejection, the applicant argues that Landau and Reichert do not teach or suggest “determine a first brand associated with the at least one item category that corresponds to the first item”.  The examiner disagrees.  Landau clearly discloses that the affinity engine is used on a first item searched for and the determined results are tailored to the product itself as well 
With regard to the 35 USC 103 rejection, the applicant argues that Landau and Reichert do not teach or suggest “determine from the order data of the previously placed plurality of orders, one or more orders that include at least one item that corresponds to the first brand and the determined at least one item category”.  The examiner disagrees.  Landau clearly discloses gathering and analyzing order 
With regard to the 35 USC 103 rejection, the applicant argues that Landau and Reichert do not teach or suggest applying a machine learning process to the one or more orders that include the at least one item that corresponds to the determine first brand and the determined at least one item category.  The examiner disagrees.  Landau clearly discloses that the affinity calculation module 

With regard to the 35 USC 101 rejection the applicant asserts that the Office fails to establish that the Applicant’s claims “recite” a patent-ineligible abstract idea because “the examiner does not and cannot identify any portion of the 2019 Guidance, much less the M.P.E.P. capable of supporting its position that the mere “advertising, marketing, and sales related activities or behaviors” fall within the sub-groupings of the enumerated, patent-ineligible “methods of organizing human activity”.  The examiner disagrees.  The examiner refers the applicant to MPEP 2106.04(a) which recites the enumerated groups of abstract ideas are defined as “2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business 
With regard to the 35 USC 101 rejection the applicant asserts that the Office fails to establish that the Applicant’s claims “recite” a patent-ineligible abstract idea because in asserting that Applicant’s claims recite a patent-ineligible “mental process”, the Examiner generalizes the actual elements recited by the Applicant’s claims.  The examiner has determined that the argument is moot as the examiner has never asserted that the claims recite a “mental process”.  The examiner has asserted that the claims are a “Certain Method of Organizing Human Activity”.  Furthermore, every claim limitation has been given its broadest reasonable interpretation in light of the applicant’s specification and as such uses the terms plain meaning unless a specific definition has been provided in the applicant’s specification and thus has satisfied the requirements of MPEP 2111. Each and every limitation of the claim, as written, have been addressed in the 35 USC 101 rejection including the hardware limitations and thus the examiner has applied absolutely no generalization or impermissible generation of the claim terms themselves or their broadest reasonable interpretation.  The 2019 PEG requires the identification of the “abstract idea” for determination under Prong 2A, Step 1 which by definition cannot include additional elements (such as hardware).  The additional elements such as hardware are required to be addressed in Prong 2A, Step 2 and Prong 2B.  The examiner has clearly followed proper USPTO procedure in determining that the claims are clearly directed to 
With regard to the 35 USC 101 rejection the applicant’s claims are not “directed to” a patent-ineligible abstract idea and even if they would be considered such, the claim still would integrate the abstract idea into a practical application under Step 2A, Prong 2 and “significantly more” under Step 2B because the claims provide a specific technological improvement to digital advertising systems as disclosed in the applicants specification paragraphs 1-4 by “automatically identifying an audience set of a customer base to whom to digitally advertise to”.  The examiner disagrees.  Any improvement to a technology sufficient to transform an abstract idea into a practical application must be rooted in the “additional elements” of the claims. “Additional element” by definition are those elements that are outside of the identified abstract idea and not part of the abstract idea itself.  In the instant case, automatically identifying an audience set of a customer base to whom to digitally advertise is a result obtained by gathering and analyzing data and as such is clearly part of the abstract idea of the claim.  The additional element merely require applying the abstract idea using a computing device, a database, and a machine learning process which merely “applies” the abstract idea using general purpose computer with a database and old and well known general purpose machine learning algorithm, and all of which there is no indication in the applicants specification of the applicant having invented.  As such, the additional elements are insufficient to transform the abstract idea into a practical application.  Instead, the examiner finds that the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/John Van Bramer/Primary Examiner, Art Unit 3621